Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wade G. Arik B. Ranson (the Undersigned Attorney, Reg. No.43,874) on 12/7/2021.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claims 14, 16 and 32
Please replace claims as follows:

1.    (Currently Amended) A method for monitoring mobile communication and generating alerts associated with targeted content, the method comprising:
establishing a link between a monitoring user’s mobile communication device and a monitored user’s mobile communication device to receive communications for monitoring purposes;
the monitored user’s mobile communication device forwarding an incoming or outgoing communication to the monitoring user’s mobile communication device; 

the monitoring user’s mobile communication device providing the alert indicating that the incoming or outgoing communication contains targeted content;
wherein the monitored user’s mobile communication device receives or is transmitting an electronic message comprising one or more of a text message, message, app message, image, audio recording, audio clip, video, video clip, SMS or MMS message; and
the monitored user’s or monitoring user’s mobile communication device comparing the electronic message to i) a list of predefined text strings, images, audio clips, and/or video clips previously determined to be targeted content or ii) to an artificial intelligence (AI) model that is trained on predefined text strings, images, audio clips, and/or video clips previously determined to be targeted content and that provides a rating or scoring for identifying similarities to target content; and 
 predicated on a match or a comparable match, the monitored user’s mobile communication device transmitting an alert to the monitoring user’s communication device notifying that potential inappropriate or targeted content was detected or the monitoring user’s mobile communication device generating an alert notifying that potential inappropriate or targeted content was detected.
2.	(Original) The method of claim 1, wherein a monitoring user’s mobile communication device is authenticated to receive communications from the  monitored user’s mobile communication device for monitoring purposes.

3.	(Original) The method of claim 1, wherein the incoming or outgoing communication comprises at least one text message or SMS message.

4.	(Original) The method of claim 1, wherein the incoming or outgoing communication comprises at least one image or MMS message.

5.	(Original) The method of claim 1, wherein the incoming or outgoing communication comprises at least one voice mail message.

6.	 (Original) The method of claim 1, wherein the incoming or outgoing communication comprises at least one live voice communication session or excerpt of a live voice communication session.

7.	(Original) The method of claim 1, wherein the incoming or outgoing communication comprises at least one video clip.

8.	(Original) The method of claim 1 further comprising:
the monitoring user’s mobile communication device further providing a description of the targeted content on the monitoring user’s mobile communication device for review by the monitoring user.



10.	(Original) The method of claim 1, wherein the outgoing communications transmitted (forwarded) from the monitored user’s mobile communication device to the monitoring user’s mobile communication device are implemented in a peer-to-peer network architecture (peer-to-peer network scheme).  

11.	(Original) The method of claim 1, wherein the forwarded communications from the monitored user’s mobile communication device to the monitoring user’s mobile communication device are exclusively outgoing (outbound) communications from the monitored user to one of more third parties.

12.	(Original) The method of claim 1, wherein forwarded communications from the monitored user’s mobile communication device to the monitoring user’s mobile communication device are exclusively incoming (inbound) communications to the monitored user from one of more third parties. 

13.	(Currently Amended) The method of claim 1, wherein, 
predicated on a match or a comparable match, the monitored user’s mobile communication device forwarding (transmitting) the electronic message to the monitoring user’s mobile communication device.  


15.	(Original) The method of claim 1,
wherein the incoming or outgoing communication resides on the monitored user’s mobile communication device;
wherein the monitored user’s mobile communication device presents at least a portion of a communication on an output interface of the monitored user’s mobile communication device; and
wherein the monitored user’s mobile communication device reads into memory the presented portion of the communication in response to such presenting.

16.	(Cancelled) 

17.	(Currently Amended) The method of claim [[16]] 15, wherein the output interface comprises a display of the monitored user’s mobile communication device;
wherein said presenting comprises displaying the at least a portion of the communication on the display; and
wherein said reading into memory comprises performing a screen capture or screen recording of at least a portion of the display.

18.	(Original) The method of claim 17, wherein the output interface comprises an audio output of the monitored user’s mobile communication device;

wherein said reading into memory comprises performing an audio recording or audio capture of the portion of the communication.

19.	(Original) The method of claim 17, wherein the monitored user’s communication device reads into memory the presented portion of the communication at any time that the portion is presented on the output interface.

20.	(Currently Amended) The method of claim 1, [[wherein the monitored user’s mobile communication device receives or is transmitting an electronic message comprising one or more of a text message, message, app message, image, audio recording, audio clip, video, video clip, SMS or MMS message;]] wherein, if it is determined that the communication contains the targeted content, the monitored user’s mobile communication device obfuscates at least a portion of the targeted content prior to the monitored user’s mobile communication forwarding the communication to the monitoring user’s mobile communication device.

21.	(Currently Amended) The method of claim 1, [[wherein the communication comprises  one or more of an electronic message, text message, message, app message, image, audio recording, audio clip, video, video clip, SMS or MMS message;]] wherein, if it is determined that the communication contains the targeted content, the monitoring user’s mobile communication device obfuscating at least a portion 

22.	(Original) the method of claim 20, wherein the obfuscating comprises blurring the image, video, video clip, video frame, MMS or electronic message.

23.	(Original) The method of claim 21, wherein the obfuscating comprises blurring the image, video, video clip, video frame, MMS or electronic message.

24.	(Original) The method of claim 20, wherein the obfuscating comprises audibly distorting at least a portion of the audio clip.

25.	(Original) The method of claim 20, wherein the obfuscated communication is transmitted from the monitored user’s mobile communication device to the monitoring user’s mobile communication device in a peer-to-peer network architecture (scheme) or a hybrid peer-to-peer network architecture (scheme).

26.	 (Original) The method of claim 21, wherein before the obfuscating the communication is transmitted from the monitored user’s mobile communication device to the monitoring user’s mobile communication device in a peer-to-peer network architecture (scheme) or a hybrid peer-to-peer network architecture (scheme).



28.	 (Original) The method of claim 21, wherein before the obfuscating the communication is transmitted via a cloud computing scheme for storage, analysis, processing and/or transmittal to the monitoring user’s mobile communication device or the monitoring user’s mobile communication device receives or retrieves the communication via a cloud computing scheme for obfuscating by the monitoring user’s mobile communication device.

29.	(Original) The method of claim 20, wherein the obfuscated communication is stored on a server for storage, analysis, processing and/or transmittal to the monitoring user’s mobile communication device or the monitoring user’s mobile communication device receives or retrieves the communication from a server for obfuscating by the monitoring user’s mobile communication device.

30.	 (Original) The method of claim 21, wherein before the obfuscating the communication is stored on a server for storage, analysis, processing and/or transmittal to the monitoring user’s mobile communication device or the monitoring user’s 

31.	(Original) The method of claim 1, further comprising:
determining whether the incoming or outgoing communication on the monitored user's mobile communication device contains targeted content;
wherein said determining employs an artificial intelligence model to analyze the incoming or outgoing communication.

32.	(Cancelled) 

33.	(Original) The method of claim 31, wherein the determining is implemented on the monitored user’s mobile communication device.

34.	(Original) The method of claim 31, wherein the determining is implemented using a cloud-based device.

35.	(Original) The method of claim 31, wherein the determining is implemented on a server.

36.	(Original) The method of claim 31, wherein said determining comprises inputting at least a portion of the incoming or outgoing communication to the artificial intelligence model and providing or receiving an output indicating whether the 

37.	(Original) The method of claim 36, wherein the artificial intelligence model comprises a neural network model that is trained to detect targeted content.

38.	(Original) The method of claim 37, wherein the neural network model comprises a convolutional neural network (CNN) model, and wherein the output comprises a prediction.

39.	(Original) The method of claim 1, wherein the forwarding of the communication from the monitored user’s mobile communication device to the monitoring user’s mobile communication device is implemented in a hybrid peer-to-peer network architecture;
wherein the hybrid peer-to-peer architecture comprises at least one peer-to-peer network model and at least one client/server network model), and incorporates bidirectional communications.

40.	(Currently Amended) The method of claim 1, 
[[wherein the communication comprises  one or more of an electronic message, text message, message, app message, image, audio recording, audio clip, video, video clip, SMS or MMS message;]]

the communication being determined to meet one or more predefined criteria;
a communication being determined to contain targeted content; or
a communication being determined to contain trained targeted content using an artificial intelligence model.

41.	(Original) The method of claim 40, wherein the communication that is determined to best meet the predefined criteria, contain targeted content, and/or contain trained targeted content is transmitted to the monitoring user’s mobile communication device at a set or random time interval. 

42.	(Original) The method of claim 40, wherein the communication that is determined to best meet the predefined criteria, contain targeted content, and/or contain trained targeted content is transmitted on-demand by the user of the monitoring mobile communication device to the monitoring user’s mobile communication device. 

43.	(Original) The method of claim 40, wherein at least a portion of the communication is obfuscated prior to being transmitted to the monitoring mobile communication device.



45.	(Original) The method in claim 40, wherein the communication is transmitted from the monitored mobile communication device to the monitoring mobile communication device via the cloud.

46.	(Original) The method in claim 40 wherein the communication is transmitted from the monitored mobile communication device to the monitoring mobile communication device via a server.

47.	(Currently Amended) A method for monitoring mobile communication and generating alerts associated with targeted content, the method comprising:
a monitored user's mobile communication device forwarding an incoming or outgoing communication for storage and analysis;
the communication being transmitted via a cloud computing scheme to a monitoring user's mobile communication device or the monitoring user's mobile communication device retrieving the communication via the cloud computing scheme; 
the monitoring user's mobile communication device generating an alert if, based on said analysis, the incoming or outgoing communication on the monitored user's mobile communication device contains targeted content; and
;
wherein the monitored user’s mobile communication device receives or is transmitting an electronic message comprising one or more of a text message, message, app message, image, audio recording, audio clip, video, video clip, SMS or MMS message; and
the monitored user’s or monitoring user’s mobile communication device comparing the electronic message to i) a list of predefined text strings, images, audio clips, and/or video clips previously determined to be targeted content or ii) to an artificial intelligence (AI) model that is trained on predefined text strings, images, audio clips, and/or video clips previously determined to be targeted content and that provides a rating or scoring for identifying similarities to target content; and 
 predicated on a match or a comparable match, the monitored user’s mobile communication device transmitting an alert to the monitoring user’s communication device notifying that potential inappropriate or targeted content was detected or the monitoring user’s mobile communication device generating an alert notifying that potential inappropriate or targeted content was detected.

48.	(Original) The method of claim 47, wherein the communication being stored comprises at least one non-SMS text message or SMS message.

49.	(Original) The method of claim 47, wherein the communication being stored comprises at least one image or MMS message. 

50.	(Original) The method of claim 47, wherein the communication being stored comprises at least one voice mail message.

51.	(Original) The method of claim 47, wherein the communication being stored comprises at least one live voice communication session or excerpt of a live voice communication session.

52.	(Original) The method of claim 47, wherein the communication being stored comprises at least one video.

53.	(Original) The method of claim 47 further comprising:
the monitoring user's mobile communication device further storing a description of the targeted content for transmittal to or retrieval by the monitoring user's mobile communication device for review by the monitoring user.

54.	(Original) The method of claim 47, wherein the incoming or outgoing communication comprises at least one electronic message.

55.	(Original) The method of claim 47, wherein the forwarded communications from the monitored user's mobile communication device are exclusively outgoing (outbound) communications from one or more third parties for transmittal to or retrieval by the monitoring user's mobile communication device.

56.	(Original) The method of claim 47, wherein the forwarded communications from the monitored user's mobile communication device are exclusively incoming (inbound) communications from one or more third parties for transmittal to or retrieval by the monitoring user's mobile communication device.

57.	(Currently Amended) The method of claim 47, 
[[wherein the communication comprises  one or more of an electronic message, text message, message, app message, image, audio recording, audio clip, video, video clip, SMS or MMS message;]]
the monitored user's mobile communication device storing the electronic message; and said analyzing associated with the stored electronic message is performed via cloud computing technologies.

58.	(Original) The method of claim 47, wherein said analyzing comprises comparing the stored electronic message to a list of predefined text strings, images, audio clips, or video clips previously determined to be targeted content; and
predicated on a match or a comparable match, the electronic message is transmitted to or retrieved by the monitoring user's mobile communication device.

59.	(Original) The method of claim 47, wherein the monitored user's mobile communication device receives or transmits an electronic message comprising one or more of text messages, images, audio clips, video clips, SMS or MMS messages;


60.	(Original) The method of claim 47, wherein said analyzing comprises comparing the stored electronic message to a list of predefined text strings, images, audio clips, or video clips previously determined to be targeted content; and
predicated on a match or a comparable match, an alert is transmitted to or retrieved by the monitoring user's mobile communication device notifying that potential inappropriate or targeted content was detected in the electronic message.

61.	(Original) The method of claim 47 further comprising:
establishing a link via the cloud computing scheme between the monitoring user's mobile communication device and the monitored user's mobile communication device to receive communications for monitoring purposes.

Allowable Subject Matter
2.         Claims 1-13, 15, 17-31 and 33-61 are allowed.

Reason for allowance
3.      The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art discloses or teaches a method for monitoring mobile communication and generating alerts associated with targeted content comprising a .

Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458